An unpub|ishdld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

DAVID SCHWARTZ, No. 62211
Appellant, `

vs.

LAS VEGAS METROPOLITAN POLICE F n L E D
DEPARTMENT; D. ANDERSON, SEP 1 6 2013
P#6363; C. HALL, P#GOGO; AND R. ’

nEPurv cl.em<

ORDER DISMISSING APPEAL

On July 8, 2013, this court entered an order giving appellant
30 days to retain new counsel and cause counsel to enter an appearance or

inform this court that appellant would proceed in proper person. In that

order we cautioned appellant that failure to comply with this court’s order
would result in the dismissal of this appeal. To date, appellant has failed
to comply with this court’s order. Therefore, we

()RDER this appeal DISMISSED.

 

cc: Hon. Linda Marie Bell, District Judge
David Schwartz
SuPREME com Marquis Aurbach Coffing

QF . Eighth District Court Clerk

NEvAnA

 

(O) l947A <"